     Case 2:17-cv-08958-CAS-AFM Document 64 Filed 11/19/18 Page 1 of 2 Page ID #:1214
 Name and address:
 Gregg A. Rapoport, Esq.
 Smith, Gambrell & Russell, LLP
 444 S. Flower St., Ste. 1700
 Los Angeles, CA 90071
 Tel: (213) 358-7220 Fax: (213) 358-7320
 grapoport@sgrlaw.com



                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
MOSES CHOI, et al.,                                             CASE NUMBER:

                                                                               2:17-CV-8958-CAS(AFMx)
                                                 PLAINTIFF(S)
                                v.

8TH BRIDGE CAPITAL, INC., et al.
                                                                       NOTICE OF CHANGE OF ATTORNEY
                                                                      BUSINESS OR CONTACT INFORMATION
                                               DEFENDANT(S)

                                                    INSTRUCTIONS
Attorneys with pending cases:
If you are counsel of record in a case currently pending in this district and you need to update your business or contact
information, you must file and serve this form in each of your pending cases. Doing so will satisfy your notice obligation
under Local Rule 83-2.4. In addition, if you are a registered CM/ECF User, you must log in to your CM/ECF account and
update your information directly in the CM/ECF System. See Local Rule 5-4.8.1.
Attorneys with no pending cases:
If you are a registered CM/ECF User with no cases currently pending in this district, and you need to update your
business or contact information in the Court's records, you must log in to your CM/ECF account and update your
information in the CM/ECF System. Doing so satisfies your obligations under Local Rules 5-4.8.1 and 83-2.4; you do not
need to submit this or any other form.
If you are not a registered CM/ECF User, have no cases currently pending in this district, and need to update your
business or contact information in the Court's records, please complete this form (you may leave the caption and case
number blank) and e-mail it to email_update@cacd.uscourts.gov with the subject line "Attention: Attorney Admission
Clerk." Doing so satisfies your notice obligation under Local Rule 83-2.4.
Please note:
Use this form only to make changes to an attorney's business or contact information, not to change a party's
representation. If you need to add, remove, or substitute counsel in a particular case, use Form G-01 ("Request for
Approval of Substitution or Withdrawal of Counsel") or Form G-123 ("Notice of Appearance or Withdrawal of Counsel").

SECTION I - IDENTIFYING INFORMATION

Name: Gregg A. Rapoport
Current e-mail address of record: gar@garlaw.us
Check one:         Member of the Central District Bar; CA Bar No: 136941                            Admitted pro hac vice
Counsel of record for (if filing in a pending case): Plaintiffs and Counterdefendants


If you are an Assistant United States Attorney or Deputy Federal Public Defender in this district, indicate your agency and
office:
                         FPDO                    USAO (specify):     Civil Division   Criminal Division

                           Los Angeles              Santa Ana                  Riverside

G-06 (06/13)                 NOTICE OF CHANGE OF ATTORNEY BUSINESS OR CONTACT INFORMATION                          Page 1 of 2
      Case 2:17-cv-08958-CAS-AFM Document 64 Filed 11/19/18 Page 2 of 2 Page ID #:1215
SECTION II - UPDATED INFORMATION
     I need to update the e-mail address associated with my CM/ECF account. My new primary e-mail address is:
 ✔
      grapoport@sgrlaw.com
      Note: if you need to update the secondary e-mail address(es) associated with your CM/ECF account, you must log in to CM/ECF
      and makes those changes yourself. Court staff will not update that information for you.
     I need to update other business or contact information. Please replace my current contact information with the following
 ✔
     new information:
      Attorney's name changed to:
      Name of new firm or government agency: Smith, Gambrell & Russell, LLP
      New address: 444 S. Flower St. Ste. 1700, Los Angeles, CA 90071
      New telephone number: (213) 358-7220                               New fax number: (213) 358-7320
      New e-mail address (for non-CM/ECF Users):

SECTION III - APPLICATION TO CLOSED CASES
If you are a CM/ECF User, you will have the opportunity to change your contact information in cases that are no longer
pending when you update your information in CM/ECF. If you are not a registered CM/ECF User, using this form to
update your information will affect pending and future cases only, unless you check one of the boxes below:
           Update my information in all cases (including closed cases) in which I am listed as counsel of record.
           Update my information in only the following cases (include case name and number; attach additional pages if necessary):




SECTION IV - REQUEST A CM/ECF LOGIN AND PASSWORD
If you are not a registered CM/ECF User, you may register simply by checking the box below and providing an e-mail
address. (Attending a training session is no longer required.)
           I wish to register as a CM/ECF User. Please send a CM/ECF login and password to me at the e-mail address given
           above (or at the following e-mail address, if none given above:                                          ). I agree
           to abide by all Court rules, orders, policies, and procedures governing use of the Court's CM/ECF System, and I
           understand that the combination of my user ID and password will serve as my signature when filing documents. I
           will protect the security of my password, and will notify the Court immediately if I suspect that my password has
           been compromised.
Note that, pursuant to Local Rule 5-3.2.2, registering as a CM/ECF User is deemed consent, for purposes of Fed. R. Civ. P. 5(b)(2)(E), to
electronic service of documents through the CM/ECF System. You have the right to withhold or revoke your consent to electronic service
at any time; simply complete and return a Central District Electronic Service Exemption Form (Form G-05, available from the Court’s
website). If the Court receives an Electronic Service Exemption Form from you, you will no longer receive notice by e-mail when Court
orders or other documents are filed in cases in which you are counsel of record; instead, copies of such documents will be sent to you
through the mail.

SECTION V - SIGNATURE
Pursuant to Rule 83-2.4 of the Local Rules for the Central District of California, I hereby notify the Clerk of Court and all
parties to this action, if any action is named above, that my business or contact information has changed as indicated
herein.

      Date: 11/19/2018                                    Signature: /s/ Gregg A. Rapoport


G-06 (06/13)                   NOTICE OF CHANGE OF ATTORNEY BUSINESS OR CONTACT INFORMATION                                     Page 2 of 2
